UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended April 28, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 1-10204 CPI Corp. (Exact name of registrant as specified in its charter) Delaware 43-1256674 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1706 Washington Ave., St. Louis, Missouri 63103 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (314) 231-1575 Indicate by check mark whether the Registrant [1] has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and [2] has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Indicate by check mark whether the Registrant is a shell company (as defined inRule 12b-2 of the Exchange Act). [] Yes [X] No As of May 25, 2007, the Registrant had 6,386,158 common shares outstanding. CPI CORP. INDEX TO QUARTERLY REPORT ON FORM 10-Q 12 Weeks ended April 28, 2007 Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Interim Condensed Consolidated Balance Sheets April 28, 2007 (Unaudited) and February 3, 2007 1 Interim Condensed Consolidated Statements of Operation (Unaudited) 12 Weeks Ended April 28, 2007 and April 29, 2006 3 Interim Condensed Consolidated Statements of Changes in Stockholders' Equity (Unaudited) 12 Weeks Ended April 28, 2007 4 Interim Condensed Consolidated Statements of Cash Flow (Unaudited) 12 Weeks Ended April 28, 2007 and April 29, 2006 5 Notes to Interim Condensed Consolidated Financial Statements (Unaudited) 7 Item 1a. Risk Factors 11 Item 2. Management's Discussions and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 6. Exhibits 18 SIGNATURES 19 EXHIBIT INDEX 20 CPI CORP. Interim Condensed Consolidated Balance Sheets –
